ORDER
PER CURIAM.
Cynthia Medrara (Mother) appeals from the judgment of the trial court granting the motion to modify a prior dissolution decree filed by Respondent Charles Her-big, Jr. (Father). We have reviewed the briefs of the parties and the record on appeal and find no error. The trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).